Exhibit 10.5



 
 
FIRST AMENDMENT TO WARRANT AGREEMENT


This First Amendment to Warrant Agreement (this "Amendment") is entered into as
of July 27, 2017(the "Effective Date") by and between CytRx Corporation, a
Delaware corporation (the "Company"), and Hercules Capital, Inc. (formerly known
as Hercules Technology Growth Capital, Inc.), a Maryland corporation (the
"Warrantholder"), and amends that certain Warrant Agreement to Purchase Shares
of the Common Stock of the Company, dated as of February 5, 2016, issued by the
Company to the Warrantholder (the "Agreement"). Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the
Agreement.


RECITALS


WHEREAS,  pursuant  to  Section 12(h) of the Agreement, none of the terms of the
Agreement may be amended except by an instrument executed by each of the parties
thereto.


WHEREAS, the Company and the Warrantholder desire to amend the Agreement as set
forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual agreements, covenants and
considerations contained herein, the receipt of which are hereby acknowledged,
the parties agree as follows:


1.
Amendments to Warrant.



a.
The introductory paragraph of Section 1(a) of the Agreement is hereby amended
and restated in its entirety to read as follows:



"(a) For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
317,073 fully paid and non-assessable shares of Common Stock (as defined below)
at a purchase price per share equal to the Exercise Price (as defined below).
The number of, and applicable Exercise Price for, such shares are subject to
adjustment as provided in Section 8. As used herein, the following terms shall
have the following meanings:"


b.
The definition of "Exercise Price" in Section 1(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:



""Exercise Price" means (i) with respect to 253,658 of the shares issuable upon
exercise hereof, the 30-day volume-weighted average price of the Common Stock
over the 30-day period beginning 15 days before the announcement of that certain
Exclusive License Agreement to be entered into by and between the Company and
NantCell, Inc., and (ii) with respect to 63,415 of the shares issuable upon
exercise hereof, $2.05. Upon partial exercise of this Warrant, the Warrantholder
shall specify the applicable Exercise Price in its Notice of Exercise (as
defined below)."
Exh 10.5 Page 1

--------------------------------------------------------------------------------

 


c.
The definition of "Purchase Price" in Section 1(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:



""Purchase Price" means, with respect to any exercise of this Warrant, an amount
equal to the applicable Exercise Price (subject to adjustment from time to time
in accordance with the provisions of this Agreement) multiplied by the number of
shares of Common Stock as to which this Warrant is then exercised."


d.
The definition of "Warrant Coverage" in Section 1(a) of the Agreement is hereby
deleted in its entirety.



e.
Section 1(b) of the Agreement is hereby amended and restated in its entirety to
read as follows:



"(b) Number of Shares. This Warrant shall be exercisable for up to 317,073
fully-paid and non-assessable shares of Common Stock, as subject to adjustment
from time to time in accordance with the provisions of this Agreement."


f.
Section 3(b) of the Agreement is hereby amended and restated in its entirety to
read as follows:



"(b) Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all shares subject hereto, and if the then-current fair market
value of one share of Common Stock is greater than the Exercise Price then in
effect, or, in the case of a Liquid Sale, where the value per share of Common
Stock (as determined as of the closing of such Liquid Sale in accordance with
the definitive agreements executed by the parties in connection with such Merger
Event) to be paid to the holders thereof is greater than the Exercise Price then
in effect, this Agreement shall be deemed automatically exercised on a Net
Issuance basis pursuant to Section 3(a) (even if not surrendered) as of
immediately before its expiration determined in accordance with Section 2. For
the avoidance of doubt, in the event the then-current fair market value of one
share of Common Stock or the value per share of Common Stock is greater than the
Exercise Price then in effect for a portion but not all of the shares of Common
Stock issuable hereunder, this Agreement shall be deemed automatically exercised
on a Net Issuance basis pursuant to Section 3(a) (even if not surrendered) as of
immediately before its expiration determined in accordance with Section 2 for
such portion of the shares issuable hereunder. For purposes of such automatic
exercise, the fair market value of one share of Common Stock upon such
expiration shall be determined pursuant to Section 3(a). To the extent this
Warrant or any portion hereof is deemed automatically exercised pursuant to this
Section 3(b), the Company agrees to promptly notify the Warrantholder of the
number of shares of Common Stock if any, the Warrantholder is to receive by
reason of such automatic exercise, and to cause its transfer agent to issue such
shares to the Warrantholder in book entry form."
Exh 10.5 Page 2

--------------------------------------------------------------------------------

 


g.
Section 8(a) of the Agreement is hereby amended and restated in its entirety to
read as follows:



"(a) Merger Event. In connection with a Merger Event that is a Liquid Sale, this
Warrant shall, on and after the closing thereof, automatically and without
further action on the part of any party or other person, represent the right to
receive the consideration payable on or in respect of all shares of Common Stock
that are issuable hereunder as of immediately prior to the closing of such
Merger Event less the applicable Purchase Price for all such shares of Common
Stock (such consideration to include both the consideration payable at the
closing of such Merger Event and all deferred consideration payable thereafter,
if any, including, but not limited to, payments of amounts deposited at such
closing into escrow and payments in the nature of earn-outs, milestone payments
or other performance- based payments), and such Merger Event consideration shall
be paid to the Warrantholder as and when it is paid to the holders of the
outstanding shares of Common Stock. To the extent the consideration to be
received by the Warrantholder at the closing of a Merger Event that is a Liquid
Sale is less than the Purchase Price, this Warrant shall automatically terminate
as of the closing of such Merger Event that is a Liquid Sale. For the avoidance
of doubt, in the event the consideration to be received by the Warrantholder at
the closing of a Merger Event that is a Liquid Sale is less than the Purchase
Price for a portion but not all of the shares of Common Stock issuable
hereunder, this Warrant shall automatically terminate as of the closing of such
Merger Event that is a Liquid Sale only with respect to such portion of the
shares issuable hereunder. In connection with a Merger Event that is not a
Liquid Sale, the Company shall cause the successor or surviving entity to assume
this Agreement and the obligations of the Company hereunder on the closing
thereof, and thereafter this Warrant shall be exercisable for the same number
and type of securities or other property as the Warrantholder would have
received in consideration for the shares of Common Stock issuable hereunder had
it exercised this Warrant in full as of immediately prior to such closing, with
the Exercise Price adjusted proportionally with respect to the securities
issuable hereunder, but at an aggregate Exercise Price no greater than the
aggregate Exercise Price in effect as of immediately prior to such closing, and
subject to further adjustment from time to time in accordance with the
provisions of this Agreement. The provisions of this Section 8(a) shall
similarly apply to successive Merger Events."


2.
Company Representations and Warranties. The Company hereby represents and
warrants to the Warrantholder that there have been no adjustments to the number
of shares issuable upon exercise of the Warrant or the Exercise Price of such
shares required pursuant to the provisions of the Agreement through the date
hereof (without giving effect to this Amendment).



3.
Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of each of the Agreement shall continue in full force
and effect. None of the terms of this Amendment may be amended except by an
instrument executed by each of the parties hereto.

Exh 10.5 Page 3

--------------------------------------------------------------------------------

 


4.
Governing Law. This Amendment shall be governed by, and construed and enforced
in accordance with, the laws of the State of California, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.



5.
Counterparts. This Amendment and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts (including by
facsimile or electronic delivery (PDF)), and by different parties hereto in
separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.



[Signature Page Follows]
Exh 10.5 Page 4

--------------------------------------------------------------------------------




 
             IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be executed by its officers thereunto duly authorized as of the Effective
Date.




COMPANY:     CYTRX CORPORATION






By: _




[image0.jpg]


[image1.jpg]















WARRANTHOLDER: HERCULES  CAPITAL, INC.


By: _




[image0.jpg]


[image1.jpg]




[Signature Page to First Amendment to Warrant]
 
Exh 10.5 Page 6